356 S.W.3d 836 (2012)
John D. JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73005.
Missouri Court of Appeals, Western District.
January 10, 2012.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

ORDER
PER CURIAM.
John Jones appeals the denial of his Rule 29.15 motion, which sought to vacate his convictions for kidnapping and second degree domestic assault. Jones contends he is entitled to post conviction relief because his trial counsel was ineffective in failing to obtain a DNA analysis of hair evidence presented by the State. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the denial of the Motion.
AFFIRMED. Rule 84.16(b).